ALD-154                                             NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ____________

                                   No. 11-4445
                                  ____________

                               JOHN HAWK-BEY,
                                           Appellant
                                     v.

                        UNITED STATES OF AMERICA
                     __________________________________

                 On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                         (D.C. Civ. No. 2-11-cv-06297)
                      District Judge: C. Darnell Jones, III
                   __________________________________

                Submitted on a Motion for Summary Affirmance
               Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 April 12, 2012
            Before: SLOVITER, FISHER and WEIS, Circuit Judges

                          (Opinion filed: April 20, 2012)
                                 ____________

                                    OPINION
                                  ____________

PER CURIAM.

      Appellant John Hawk-Bey filed a civil action in the United States District

Court for the Eastern District of Pennsylvania against the United States of

America. Hawk-Bey alleged that the federal district court had jurisdiction,
pursuant to the Emancipation Proclamation of 1862 and the Fifth Amendment, to

hear his complaint that President Obama, Attorney General Eric Holder, and

Treasury Secretary Timothy Geithner had denied “the effort he was making for his

actual freedom through his Job Creation and Restoration Plan . . . and through his

Emergency Colonization Request . . . and through his Tax Exempt Request.”

Hawk-Bey requested “$41 billion in tax free monetary compensation.” The

Government moved to dismiss the complaint, and, in an order entered on

November 15, 2011, the District Court granted the motion as unopposed. In the

margin, the court also determined that the complaint failed to comply with Fed. R.

Civ. Pro. 8(a)(2) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and

that the allegations in the complaint concerned only nonjusticiable political

questions.

      Hawk-Bey appeals. We have jurisdiction under 28 U.S.C. § 1291. After

Hawk-Bey filed his informal brief, the Government moved to summarily affirm the

order of District Court dismissing Hawk-Bey’s complaint. We have considered

Hawk-Bey’s informal brief and his response in opposition to the Government’s

motion to summarily affirm.

      We will grant the Government’s motion and summarily affirm the order of

the District Court because no substantial question is presented by this appeal, Third

Circuit LAR 27.4 and I.O.P. 10.6. We exercise plenary review over Rule 12(b)(1)

                                          2
and (6) dismissals. See In re: Kaiser Group International Inc., 399 F.3d 558, 560

(3d Cir. 2005) (Rule 12(b)(1)); Weston v. Pennsylvania, 251 F.3d 420, 425 (3d Cir.

2001) (Rule 12(b)(6)). We “are free” to affirm the judgment “on any basis which

finds support in the record.” Bernitsky v. United States, 620 F.2d 948, 950 (3d Cir.

1980).

      According to items he submitted in the District Court and again on appeal,

Hawk-Bey wrote to President Obama with his idea for injecting $9 billion into the

economy by paying that same amount of money to the descendants of Africans

who were held as slaves in the nineteenth century. In addition, he noted his

consent, given to President Obama and Attorney General Holder, to be

“colonized,” as discussed in the Emancipation Proclamation, which has yet to be

executed in accordance with his wishes, and he noted his request for tax exempt

status under the Emancipation Proclamation. We conclude that, to the extent that

Hawk-Bey refers to President Obama, reparations, and the Job Creation and

Restoration Plan, to Attorney General Holder and an Emergency Colonization

Request, and to Secretary Geithner and a Tax Exemption Request, his complaint

presents political questions which the federal courts do not address.

      Under Article III, § 2 of the United States Constitution, a federal court

cannot adjudicate a constitutional matter except “as it is called upon to adjudge the

legal rights of litigants in actual controversies.” See Baker v. Carr, 369 U.S. 186,

                                          3
204 (1962) (quoting Liverpool Steamship Co. v. Commissioners of Emigration,

113 U.S. 33, 39 (1885)). The Constitution recognizes a separation of powers with

respect to the three branches of government such that political questions are not

justifiable. The Supreme Court has explained that:

             [I]t is the relationship between the judiciary and the coordinate
             branches of the Federal Government, ... which gives rise to the
             “political question.” We have said that in determining whether a
             question falls within the political question category, the
             appropriateness under our system of government of attributing finality
             to the action of the political departments and also the lack of
             satisfying criteria for a judicial determination are dominant
             considerations. The nonjusticiability of a political question is
             primarily a function of the separation of powers.

369 U.S. at 210 (internal quotation marks, parentheses, and citation omitted).

      Accordingly, Hawk-Bey lacks standing to bring his claims because the

matters he raises have “in any measure been committed by the Constitution to

another branch of government.” Id. at 211. To the extent that his complaint does

not present only political questions, the District Court properly dismissed it under

Rule 8(a)(2) because Hawk-Bey failed to comply with the requirement of “a short

and plain statement . . . showing that the pleader is entitled to relief.” Fed. R.

Civ. Pro. 8(a)(2).

      For the foregoing reasons, we will summarily affirm the order of the District

Court, dismissing the complaint. Appellant’s motion to suspend court rules, etc. is

denied.

                                          4